      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 1 of 27




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
MARK M. GEBOY,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-574-bbc
              v.

ONEIDA COUNTY, ONEIDA COUNTY
SHERIFF’S OFFICE, STETSON GRANT,
CHRISTOPHER CONIGLIO, TIMOTHY JOHNSON,
MICHAEL BARAN AND NETWORK HEALTH PLAN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Plaintiff Mark Geboy contends that Oneida County sheriff’s deputies used

unreasonable force in the course of his arrest on July 8, 2018, in violation of his Fourth

Amendment rights and state negligence and battery law. Before the court is a motion for

summary judgment filed by defendants Oneida County, Oneida County Sheriff’s Office,

Stetson Grant, Christopher Coniglio, Timothy Johnson and Michael Baran, in which they

argue that plaintiff’s federal claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994);

plaintiff has insufficient evidence to support any of his claims or his request for punitive

damages; and defendants are entitled to qualified and discretionary immunity. Dkt. #46.

        For the reasons below, I will grant defendants’ motion with respect to plaintiff’s

federal and state law battery claims against Oneida County and Oneida County Sheriff’s

Office. However, defendants’ motion will be denied in all other respects. I conclude that

Heck does not bar plaintiff’s § 1983 claims and that there are genuine issues of material fact

precluding summary judgment as to plaintiff’s excessive force, negligence, battery, and



                                              1
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 2 of 27




punitive damages claims against the officer defendants and as to plaintiff’s claim that the

county is vicariously liable for the officers’ negligence.

       From the parties’ proposed findings of fact, I find the following facts to be material

and undisputed unless otherwise noted.



                                   UNDISPUTED FACTS

                                   A. Response to 911 Call

       On July 8, 2018, at approximately 12:05 a.m., defendant Oneida County Sheriff’s

Office responded to a 911 call from a resident in Rhinelander, Wisconsin. The caller

reported to dispatch that plaintiff Mark M. Geboy, a resident in her home, was highly

intoxicated and yelling at other residents and individuals inside the home. (Although

defendants say that the caller also reported that plaintiff was threatening the other residents

with physical violence, they present no evidence to support this statement.) According to

plaintiff, he had gotten into an argument with one of his neighbors and an individual whom

he believed to be homeless who had pitched a tent at the end of the driveway.

       Defendants Timothy Johnson, Stetson Grant, Christopher Coniglio and Michael

Baran, who are all deputies from the Sheriff’s Office, responded to the call. The dispatcher

told the officers that plaintiff’s consumption of intoxicants was a violation of the terms of

his probation. The caller and her boyfriend met the responding officers outside the home

and told them that plaintiff had been “harassing” residents of the home. (Defendants do not

propose any findings of fact explaining how plaintiff was harassing others.) The caller and



                                               2
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 3 of 27




her boyfriend also told the officers that plaintiff was still inside the home, in an upstairs

common area, and was dressed in a sweatshirt and shorts. The officers believed they had

probable cause to arrest plaintiff for disorderly conduct and probation violations.

       Plaintiff admits that he was prohibited from consuming intoxicants as a condition of

his probation, that the officers were called to his residence in response to a verbal altercation

he had with one of the other residents of the home’ and that the officers did not search his

residence.



                                     B. Plaintiff’s Arrest

       In order to effect the arrest, the defendant officers knocked on the door of the home.

The owner of the home answered the door and allowed the officers to enter. The home did

not have separate residential units; its layout was a labyrinth of hallways, bedrooms and

shared spaces. Because of the home’s unusual floor plan, defendants Grant, Johnson and

Baran were concerned for their own safety as well as for the safety of others who were

present inside the home. (Contrary to defendants’ assertion, defendant Coniglio did not

discuss safety concerns related to the floor plan in his declaration.) After clearing several

rooms, Johnson located plaintiff sitting in a chair in one of the upstairs common areas of the

home. Plaintiff was alone and smoking a cigarette.

       Upon making contact with plaintiff, defendant Johnson identified himself as an

Oneida County Sheriff’s deputy and instructed plaintiff to show him his hands. Plaintiff

refused. Johnson observed that plaintiff’s speech was slurred, his eyes were bloodshot and



                                               3
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 4 of 27



glassy, he smelled strongly of intoxicants and he was belligerent. (Johnson does not explain

what he means by belligerent. Plaintiff testified at his deposition that he was intoxicated and

impaired at the time of his interaction with the officers, but that his memory and judgment

were not impaired. Dkt. #61 at 91.) Plaintiff refused Johnson’s instruction to get up. At

some point, the other officers arrived in the room. Because plaintiff refused to submit to the

arrest, Johnson removed a lit cigarette from plaintiff’s left hand and with Grant’s assistance,

used a decentralizing tactic to bring plaintiff to his knees and then to the ground in order

to place him under arrest.

       On the ground, plaintiff’s right arm was tucked beneath his body. Baran attempted

to gain control of plaintiff’s right arm, but was unable to do so. Baran and Johnson both

instructed plaintiff to remove his right arm from beneath his body and ordered him to stop

resisting. Plaintiff did not move his arm. (Defendants say that plaintiff had tucked his arm

beneath him to avoid being handcuffed, but plaintiff says that his arm became pinned during

the takedown and he could not move it with his body weight on top of it.) Baran then

attempted a pain compliance technique behind plaintiff’s right ear in an attempt to gain

control of plaintiff’s right arm and continued instructing him to stop resisting. (Defendants’

proposed findings of fact do not identify what kind of “pain compliance technique” Baran

used but they explain in their response to plaintiff’s proposed findings of fact that Baran

attempted a mandibular angle pressure point. Plaintiff says that he was punched in the back

of his head twice, which defendants deny.) While Johnson was holding onto plaintiff’s left

wrist, plaintiff began kicking his legs. (Johnson says that plaintiff kicked him in the back,



                                              4
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 5 of 27



causing him to launch forward. Plaintiff says that he does not recall whether his “reflexive

kicking” struck any of the officers.) Johnson was able to adjust his body and place himself

across the back of plaintiff’s knees in order to prevent plaintiff from kicking again.

       Defendants Baran and Grant continued to issue verbal commands to plaintiff to stop

resisting and to put his right hand behind his back. Plaintiff refused. (The parties dispute

what happened next, including both the amount and type of force used. Defendants say that

Grant used three focused hand strikes to plaintiff’s torso, during which time plaintiff

continued to resist and struggle. Plaintiff says that he was punched as hard as possible three

to five times with a closed fist, and the repeated blows caused him to convulse reflexively

from the pain.)

       At some point, plaintiff’s right arm shot out from beneath his body toward the couch.

Defendant Johnson suspected that plaintiff may have concealed a weapon under the couch.

When Johnson attempted to assist Grant, plaintiff clenched his right fist in an attempt to

pry his hand away. Defendants Grant and Baran were able to gain control of plaintiff’s right

arm. Johnson handcuffed plaintiff’s hands behind his back and the officers escorted plaintiff

out of the residence. Plaintiff continued to struggle against the officers even after being

handcuffed, and he berated and cursed them. (Contrary to defendants’ assertion, none of

the officer defendants said in their declarations that they feared for their safety after they

encountered plaintiff in the chair and took him to the ground.)

       Although Grant and Coniglio drew their government-issued Tasers at different points

during the incident, they did not use them on plaintiff. None of the officers deployed a



                                              5
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 6 of 27




weapon or used a baton or sidearm.

       As a result of his conduct during the July 8, 2018 incident, plaintiff was charged with

disorderly conduct pursuant to Wis. Stat. §947.01(1), a Class B Misdemeanor; resisting an

officer pursuant to Wis. Stat. § 946.41(1), a Class A Misdemeanor; and battery to a law

enforcement officer pursuant to Wis. Stat. § 940.203(2), a Class H Felony. See Oneida

County Circuit Court Case No. 18-CF-240. On December 11, 2018, plaintiff pleaded no

contest to disorderly conduct and resisting an officer. The battery charge was dismissed.

       Plaintiff admits that he was arrested for intoxication, which was a violation of his

probation. He also admits that defendants’ use of force began after they attempted to place

him under arrest and concluded after he had been handcuffed.



                             C. Plaintiff’s Medical Treatment

       Defendant Grant called an ambulance for plaintiff. (Defendants say that Grant asked

plaintiff if he needed medical attention, but plaintiff says that it was he who asked for an

ambulance.) Plaintiff was placed in the back of Johnson’s squad car until the ambulance

arrived.

       When first responders arrived on the scene, they attempted to gather information

from plaintiff regarding his medical condition but plaintiff began berating the first

responders with verbal insults. Johnson told the first responders that plaintiff had been

complaining of pain on his right side. The first responders determined that plaintiff should

be transported to the hospital for a full medical workup, but they requested that a deputy



                                              6
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 7 of 27




ride with them during the transport. Coniglio accompanied plaintiff and the first responders

in the ambulance to St. Mary’s Hospital. Grant also went to St. Mary’s Hospital for

treatment of an injury he sustained to his pinkie finger during the incident.

       During plaintiff’s medical workup at St. Mary’s Hospital, a decision was made to

transfer him to Marshfield Medical Center for further examination and treatment. At 7:44

a.m. on July 8, 2018, plaintiff was admitted to Marshfield Medical Center for inpatient care.

Plaintiff’s medical record shows that he had acute alcohol intoxication, a liver laceration,

right sixth through 11th rib fractures with pulmonary contusion, a right shoulder contusion,

bilateral knee abrasions, a left knee contusion and elevated LFTs (liver function tests)

secondary to trauma.



                       D. Defendants’ Training and Related Policies

       Baran, Coniglio, Grant and Johnson were trained in appropriate use of force

techniques pursuant to the Defensive and Arrest Tactics manual issued by the Wisconsin

Department of Justice. Grady Hartman, the Oneida County Sheriff for the past 21 years,

reviewed the officers’ training records and determined that their training, including use of

force and arrest tactics, was up to date as of July 8, 2018. Baran, Coniglio, Grant and

Johnson completed use of force reports, which the shift supervisor and division commander

signed.




                                             7
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 8 of 27




                                         OPINION

                            A. Heck as a Bar to § 1983 Claims

       Defendants contend that plaintiff cannot assert his excessive force claims because his

claim that the officers were acting unlawfully, and plaintiff’s statement during discovery that

he did not resist the arrest imply the invalidity of his criminal conviction for resisting an

officer. In support of their argument, defendants cite Heck v. Humphrey, 512 U.S. 477, 487

(1994), in which the Supreme Court held that a person convicted of a crime cannot seek

damages under federal law if “a judgment in favor of the plaintiff would necessarily imply

the invalidity of his conviction or sentence.”

       Heck does not automatically bar claims that are related to conduct that led to a

conviction. Id. at 487, n.7. Generally, a plaintiff who has been convicted of resisting arrest

is not barred from maintaining a § 1983 action for excessive force stemming from the same

conviction. VanGilder v. Baker, 435 F.3d 689, 692 (7th Cir. 2006) (“Heck does not

automatically bar a § 1983 claim simply because the processes of the criminal justice system

did not end up in the plaintiff’s favor”). A court must analyze the relationship between the

plaintiff’s § 1983 claim and the charge on which he was convicted. Id. at 691.

       As an initial matter, plaintiff cites Hoeft v. Joanis, 727 Fed. App’x 881, 882-83 (7th

Cir. 2018), for the general view that Heck does not apply in cases in which a § 1983 plaintiff

has pleaded no contest to an underlying criminal charge. I am not persuaded that the

holding in that case supports plaintiff’s broad interpretation. In Hoeft, the court of appeals

found that plaintiff could sue for excessive force for the rough treatment that allegedly



                                                 8
       Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 9 of 27




preceded his no contest plea because his underlying burglary convictions rested on his plea

of no contest and not on the creation or inadmissibility of any particular evidence. Id.

(citing Mordi v. Zeigler, 870 F.3d 703, 707 (7th Cir. 2017)). The court did not hold that

a no contest plea never qualifies as a conviction for purposes of Heck.

       In fact, even in cases involving guilty pleas, the court of appeals has explained that

if the plaintiff would not have been convicted under the version of events alleged in the

plaintiff’s civil suit, the plaintiff’s civil suit cannot proceed. Tolliver v. City of Chicago, 820

F.3d 237, 244 (7th Cir. 2016) (“[I]f the incident unfolded as Tolliver alleges in his civil suit,

then he could not have been guilty of aggravated battery of a peace officer . . . . [B]ecause

the allegations he makes now necessarily imply the invalidity of his conviction, Heck bars

his civil suit.”). In other words, “[a]s long as [the criminal] conviction stands, [the plaintiff]

is confined to a version of the facts that does not undermine the conviction.” Id. at 246.

See also McCann v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006) (plaintiff’s claim was

Heck-barred despite its theoretical compatibility with underlying conviction if specific

factual allegations are necessarily inconsistent with validity of conviction). Thus, a plaintiff

convicted of resisting arrest cannot maintain a § 1983 action premised on the claim that he

did not resist arrest; however, he may proceed on claims that the police used excessive force

in effecting his arrest. Evans v. Poskon, 603 F.3d 362, 364 (7th Cir. 2010) (allegation that

police used excessive force to effect custody is “entirely consistent with a conviction for

resisting arrest”); Gilbert v. Cook, 512 F.3d 899, 902 (7th Cir. 2008) (“whether the force

used was reasonable is a question that may be litigated without transgressing Heck”).



                                                9
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 10 of 27




       In this case, plaintiff pleaded no contest to resisting an officer in violation of Wis.

Stat. § 946.41(1), which provides that “whoever knowingly resists or obstructs an officer

while such officer is doing any act in an official capacity and with lawful authority is guilty

of a Class A misdemeanor.” Defendants’ primary argument is that plaintiff’s claim that the

officers used excessive force, which is an unlawful act, contradicts the essential element that

the officers must be acting “with lawful authority.” In support of their argument, defendants

rely on an unpublished opinion in which the Eastern District of Wisconsin made the

following statement after identifying a Heck problem sua sponte in ruling on a pretrial

motion to exclude plaintiff’s prior convictions: “[A] conviction for resisting or obstructing

an officer under Wisconsin law necessarily means that the police officers’ actions at the time

were constitutional (which means that the officers were not using excessive force at the

time).” Jones v. Phillips, 2017 WL 1292376, *5 (E.D. Wis. 2017). In support, the district

court cited State v. Ferguson, 2009 WI 50, ¶ 17, 317 Wis. 2d 586, 600, 767 N.W.2d 187,

194, for the view that “lawful authority” requires that the officers’ conduct be in compliance

with both federal and state law. Jones, 2017 WL 1292376, at *5. However, the issue in

Ferguson was whether the jury was properly instructed on the criminal jury instructions for

lawful authority and exigent circumstances. Ferguson, 317 Wis. 2d at 592. The state

supreme court was discussing “lawfulness” in the context of the officers having “had

reasonable grounds (probable cause) to believe that Ferguson was committing or had

committed a crime.” Id. at 601-04. (The same is true of Brunner v. McKillip, 488 F. Supp.

2d 775, 784-85 (W.D. Wis. 2007) (discussing officers’ lawful authority to detain plaintiff),



                                              10
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 11 of 27




which defendants cite in their reply brief.) In Ferguson, the state supreme court did not

discuss § 1983 at all, let alone the relevance of a conviction for resisting arrest to a plaintiff’s

ability to bring a § 1983 claim.

       Further, in Jones, the court found instructive the Seventh Circuit’s decision in

Helman v. Duhaime, 742 F.3d 760, 762-63 (7th Cir. 2014), that plaintiff’s excessive force

claim was inconsistent with his conviction for resisting law enforcement because the civil

claim was based on plaintiff’s contention that he did not attempt to draw his weapon until

after shots were fired at him. See Jones, 2017 WL 1292376, at *5. In the end, the court

did not rely on the alleged unlawfulness of the officers’ acts, as defendants attempt to do in

this case. Instead, it held that “[i]f Jones’s claim depends upon the jury concluding that he

never resisted or obstructed the officers, or resisted only in response to the officers’ use of

excessive force, such a claim would be inconsistent with the jury’s conclusion in his criminal

trial and barred by Heck.” Id. This holding is consistent with the court of appeals’s

instruction in Tolliver, VanGilder and Evans that Heck prevents a civil plaintiff from raising

an argument in a civil rights case that challenges the evidence that was used to convict him

in a criminal case.

       I conclude that defendants have failed to cite persuasive or binding authority for their

broad contention that a plaintiff convicted of resisting an officer cannot challenge the

lawfulness of the officers’ use of force because the crime of resisting an officer requires the

officer to be acting “with lawful authority.” As plaintiff argues, if this court were to uphold

the application of Heck on that ground, it would signify “that once a person resists law



                                                11
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 12 of 27




enforcement, he has invited the police to inflict any reaction or retribution they choose,

while forfeiting the right to sue for damages.” VanGilder, 435 F.3d at 692 (“Put another

way, police subduing a suspect could use as much force as they wanted—and be shielded

from accountability under civil law—as long as the prosecutor could get the plaintiff

convicted on a charge of resisting.”).

       Defendants also argue that allowing plaintiff’s civil case to go forward would

undermine his conviction for resisting an officer because he stated in his May 11, 2020

response to defendants’ request for interrogatories that he did not resist arrest. Dkt. #57-1

at 6 (“I did not resist arrest and any use of force was unreasonable.”). Defendants also point

out that plaintiff later testified at his August 19, 2020 deposition that he was not resisting

arrest when he was kicking reflexively and unable to move his arm out from underneath his

body weight. Dkt. #61 at 79, 82 and 84.

       Defendants are correct that plaintiff cannot base his § 1983 claim on a contention

that he was not resisting the officers. However, even though plaintiff makes a general

statement in his interrogatory responses about not resisting arrest, he clarified that position

in his later deposition testimony and his response to defendants’ motion for summary

judgment. As defendants concede elsewhere in their brief, dkt. #47 at 7, plaintiff does not

deny that he resisted the officers by failing to follow their orders to put his hands up, to get

up from the chair, and to put his right hand behind his back after it was freed from

underneath his body. Plaintiff also does not dispute that he was kicking during the arrest

and continued to struggle against and berate the officers after being handcuffed.



                                              12
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 13 of 27




       This type of resistence to which plaintiff admits violates § 946.41(1). See Tolliver,

820 F.3d at 242-43 (comparing elements of Tolliver’s crime of conviction to his allegations

in civil lawsuit). Therefore, plaintiff still could have been convicted of resisting an officer

under his version of the arrest. Byrd v. Arenz, No. 17-cv-191-jdp, 2018 WL 3109079, at

*4 (W.D. Wis. June 25, 2018) (finding same with respect to reckless driving conviction).

Cf. Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003) (In bringing civil suit for return

of gems and cash, “Okoro could have said the officers took his gems without making any

claim about heroin, or he could have said that they took both the heroin and his gems, and

neither of those scenarios would have implied the invalidity of his conviction. But instead

he challenged the validity of the guilty verdict by denying that there were any drugs and

instead arguing that he was framed.”). Accordingly, I conclude that plaintiff’s federal claims

are not barred by Heck because they are not based on a version of events that necessarily

implies the invalidity of his conviction for resisting an officer.

       Although the parties have not developed the issue in their summary judgment

briefing, plaintiff’s contentions that he was not putting up resistence when he was kicking

or failing to move his arm out from underneath him may be incompatible with the facts

underlying his conviction or at least what he admitted at the plea hearing. For example, the

criminal complaint in Oneida County case no. 2018CF000240 states that plaintiff failed to

obey the officers’ orders to show his hands and stand up, placed his right arm underneath

his body after the officers took him to the ground and would not remove it, violently kicked

his legs while Johnson was sitting on them, and generally resisted by tensing up. Dkt. #56-1



                                               13
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 14 of 27




at 6, 9. In such situations, it may be necessary to carve off any Heck-barred contentions and

proceed with what remains. Mordi, 870 F.3d at 708 (“[E]ven if Mordi filed a complaint that

included some Heck-barred contentions and other cognizable arguments, we have held that

the proper response is not to toss the entire complaint.”); Evans, 603 F.3d at 364; Gilbert,

512 F.3d at 902. See also Viramontes v. City of Chicago, 840 F.3d 423, 428 (7th Cir.

2016) (“To balance this tension, we held in Gilbert that the district court should implement

Heck by instructing the jury that it must take as true the facts proved at the earlier criminal

or disciplinary proceeding.”); Driver v. Chatys, No. 15 C 4041, 2017 WL 4339819, at *6

(N.D. Ill. Sept. 29, 2017) (to extent that plaintiff may seek to dispute facts that are basis of

his criminal conviction, a Gilbert instruction tailored to underlying criminal judgment is

appropriate). However, any questions that may arise concerning these type of evidentiary

issues will be addressed at or in advance of trial.



                        B. § 1983 Claims Against Individual Officers

       Plaintiff contends that defendants Baran, Coniglio, Grant and Johnson violated his

rights under the Fourth Amendment by using excessive force on him during the course of his

arrest. Specifically, he claims that while he was lying on the floor, he was punched twice in

the back of his head and then punched three to five times in his right rib cage with a closed

fist, causing him serious injuries.

       “A claim that law-enforcement officers used excessive force to effect a seizure is

governed by the Fourth Amendment’s ‘reasonableness’ standard.” Plumhoff v. Rickard, 572



                                              14
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 15 of 27




U.S. 765, 774 (2014). Reasonableness is “judged from the perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight.” Graham v. Connor,

490 U.S. 386, 396 (1989). “The calculus of reasonableness must embody allowance for the

fact that police officers are often forced to make split-second judgments—in circumstances

that are tense, uncertain, and rapidly evolving—about the amount of force that is necessary

in a particular situation.” Id. at 396-97. “An officer’s use of force is unreasonable if, judging

from the totality of the circumstances at the time of the arrest, the officer uses greater force

than was reasonably necessary to effectuate the arrest.” Phillips v. Community Insurance

Corp., 678 F.3d 513, 519 (7th Cir. 2012).

       Typically, when considering the totality of the circumstances, courts balance “the

severity of the crime at issue, whether the suspect poses an immediate threat to the safety

of the officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.” Graham, 490 U.S. at 396. Objective reasonableness does not take into

account an officer’s underlying intent or motivation. “An officer’s evil intentions will not

make a Fourth Amendment violation out of an objectively reasonable use of force; nor will

an officer’s good intentions make an objectively unreasonable use of force constitutional.”

Id. at 397.

       Defendants contend that plaintiff’s excessive force claims fail because the force used

against him was reasonable and applied in a good faith effort to subdue him. Stainback v.

Dixon, 569 F.3d 767, 772 (7th Cir. 2009) (“An officer who has the right to arrest an

individual also has the right to use some degree of physical force or threat of force to



                                               15
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 16 of 27




effectuate the arrest.”). They say that plaintiff was intoxicated and belligerent, had made

physical threats to others in his household, and had actively resisted arrest in a violent

manner by kicking them, lying on his right arm, and reaching for what they feared could be

a weapon. They argue that the initial compliance maneuver followed by focused hand strikes

that they used to subdue and restrain plaintiff do not constitute excessive force under these

circumstances.

       However, plaintiff’s version of events differs from defendants’ version. Plaintiff

points out that the officers set out to arrest him for being intoxicated and at the time the

officers found him, he was sitting in a chair smoking a cigarette and posing no physical

threat to anyone. Even though plaintiff admits that he did not comply with Johnson’s order

to raise his hands or get up from the chair, he says that he did not attempt to flee, was

unarmed, and did not pose a threat to the officers while he was immobilized and pinned to

the floor. He also says that instead of using an ear “compliance measure” or “focused hand

strikes,” one or more of the officers punched him twice in the back of his head and punched

him very hard in the ribs with a closed fist, causing him to suffer a liver laceration, six broken

ribs and a pulmonary contusion. If a jury believed plaintiff’s account, it could conclude that

defendants used unreasonable and excessive force against plaintiff. Therefore, defendants

are not entitled to summary judgment, and plaintiff’s excessive force claims must be resolved

at trial. Abdullahi v. City of Madison, 423 F.3d 763, 773 (7th Cir. 2005) (reasonableness

inquiry “nearly always requires a jury to sift through disputed factual contentions, and to

draw inferences therefrom, we have held on many occasions that summary judgment or



                                               16
     Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 17 of 27




judgment as a matter of law in excessive force cases should be granted sparingly.”).

       Defendants also argue that they are entitled to qualified immunity on plaintiff’s

excessive force claim. “Qualified immunity shields government officials from civil damages

liability unless the official violated a statutory or constitutional right that was clearly

established at the time of the challenged conduct.” Reichle v. Howards, 566 U.S. 658, 664

(2012); Ewell v. Toney, 853 F.3d 911, 919 (7th Cir. 2017). Because the facts surrounding

the use of force are in dispute, defendants are not entitled to summary judgment. Abdullahi,

423 F.3d at 774-75 (when very nature of officer’s conduct remains undetermined, court

cannot resolve qualified immunity defense prior to trial). When the facts are construed in

the light most favorable to plaintiff, a reasonable officer would have known at the time of

the incident that punching plaintiff with a closed fist in the head and torso with enough

force to break his ribs and lacerate his liver was unreasonable and excessive.



                        C. § 1983 Claims against County Entities

       Plaintiff asserts § 1983 claims against defendants Oneida County and Oneida County

Sheriff’s Office, alleging that both defendants are responsible for the acts of the officer

defendants under the theory of respondeat superior and that the county has a custom of

intentionally subjecting arrestees to excessive force. Amd. Cpt., dkt. #21. As an initial

matter, plaintiff’s § 1983 claims against the Oneida County Sheriff’s Office will be dismissed

because it is not an entity that may be sued under § 1983. Best v. City of Portland, 554

F.3d 698, 698 n.1 (7th Cir. 2009) (police department is not a suable entity under § 1983);



                                             17
     Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 18 of 27




Whiting v. Marathon County Sheriff’s Dept., 382 F.3d 700, 704 (7th Cir. 2004) (sheriff’s

department is not suable entity under § 1983). In addition, as defendants point out, there

is no respondeat superior or supervisor liability under § 1983, Perkins v. Lawson, 312 F.3d

872, 875 (7th Cir. 2002); Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 615 (7th Cir.

2002), so those claims will be dismissed.

       Defendant Oneida County may be liable for monetary damages under § 1983 if

plaintiff can show that the officers’ alleged excessive force was caused by: (1) an official

policy adopted and promulgated by the entity’s officers; (2) a governmental practice or

custom that, although not officially authorized, is widespread and well settled; or (3) an

official with final policy-making authority. Thomas v. Cook County Sheriff's Department,

604 F.3d 293, 303 (7th Cir. 2010) (citing Monell v. Department of Social Services of City

of New York, 436 U.S. 658, 690 (1978)). Defendants contend that plaintiff cannot prevail

on a Monell claim because he fails to allege or offer evidence that a specific county policy,

a widespread and well-settled practice or custom or a policymaker was the driving force

behind his alleged constitutional violations. I agree with defendants.

       It is well-settled that to avoid summary judgment, plaintiff “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). “[S]ummary judgment ‘is the put up or shut up moment in a lawsuit,

when a party must show what evidence it has that would convince a trier of fact to accept

its version of events.’” Johnson v. Cambridge Industries, Inc., 325 F.3d 892, 901 (7th Cir.

2003) (quoting Schacht v. Wisconsin Dept. of Corrections, 175 F.3d 497, 504 (7th Cir.



                                             18
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 19 of 27




1999)). Plaintiff contends that Oneida County had a custom of permitting its deputies to

escalate excessively the level of force used in detaining an individual, even when the officers

had control over the person being arrested, and that his injuries could have been avoided had

the county properly supervised and trained the officer defendants. But he does not propose

any findings of fact in support of his Monell claims.

       Plaintiff does discuss some evidence, including the April 7, 2017 detention of another

individual and state training requirements, in his response brief, dkt. #67 at 11-13 (citing

Todd Korb Aff., dkt. #70, exh. G, H, I, J and K), but this is not sufficient. This court’s

summary judgment procedures, which were attached to the November 18, 2019 preliminary

pretrial conference order entered in this case, dkt. #32, instruct parties that “[a]ll facts

necessary to sustain a party’s position on a motion for summary judgment must be explicitly

proposed as findings of fact” and “[t]he court will not search the record for factual evidence.

Even if there is evidence in the record to support your position on summary judgment, if you

do not propose a finding of fact with the proper citation, the court will not consider that

evidence when deciding the motion.” Proc. to be Followed on Motions for Summ. Judg., at

p. 2. See also id. at p. 7 (describing procedure for responding party to propose additional

findings of fact to defeat motion for summary judgment). The Court of Appeals for the

Seventh Circuit “has routinely held that a district court may strictly enforce compliance with

its local rules regarding summary judgment motions.” Abraham v. Washington Group

International, Inc., 766 F.3d 735, 737 (7th Cir. 2014). See also Schmidt v. Eagle Waste &

Recycling, Inc., 599 F.3d 626, 630-31 (7th Cir. 2010) (holding that district court did not



                                              19
         Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 20 of 27




err when it deemed defendant’s proposed findings of fact admitted and refused to consider

additional facts for plaintiff’s failure to follow the local procedures on proposed findings of

fact).

          For these reasons, I find that plaintiff has failed to meet his burden on summary

judgment with respect to his Monell claims. Accordingly, defendants Oneida County and

Oneida County Sheriff’s Office are entitled to summary judgment with respect to plaintiff’s

§ 1983 claims against them.



                                      D. State Law Claims

          Asserting state law claims, plaintiff contends that the defendant officers acted in a

negligent manner and committed battery in using excessive force during his arrest, that

defendants Oneida County and Oneida County Sheriff’s Office are liable for their negligence

and battery under the doctrine of respondeat superior, and that Oneida County is separately

liable for its custom and practices that enabled the officers to act negligently and commit

battery. As an initial matter, I note that as with his Monell claims, plaintiff has failed to

follow this court’s procedures in presenting evidence to support his state law claims with

respect to Oneida County’s custom and practices. Therefore, defendants are entitled to

summary judgment with respect to the state law custom or practice claims against Oneida

County. I will address the parties’ arguments with respect to negligence and battery

separately.




                                               20
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 21 of 27




1. Negligence

       Under Wisconsin law, a negligence claim involves four elements: “(1) the existence

of a duty of care on the part of the defendant, (2) a breach of that duty of care, (3) a causal

connection between the defendant’s breach of the duty of care and the plaintiff’s injury, and

(4) actual loss or damage resulting from the [breach].” Hoida, Inc. v. M & I Midstate Bank,

2006 WI 69, ¶ 23, 291 Wis. 2d 283, 717 N.W.2d 17 (quoting Gritzner v. Michael R., 2000

WI 68, ¶ 19, 235 Wis. 2d 781, 611 N.W.2d 906). Wisconsin law holds broadly (if

unhelpfully) that “everyone has a duty of care to the whole world.” Miller v. Wal-Mart

Stores, Inc., 219 Wis. 2d 250, 260, 580 N.W.2d 233, 238 (1998). This duty is “determined

by ascertaining whether the defendant[s’] exercise of care foreseeably created an

unreasonable risk to others.” Shannon v. Shannon, 150 Wis. 2d 434, 443, 442 N.W.2d 25

(1989) (quoting Antoniewicz v. Reszcynski, 70 Wis. 2d 836, 857, 236 N.W.2d 1 (1975)).

Additionally, this duty “encompasses what is reasonable according to facts and circumstances

present in each individual case.” Hoida, 2006 WI 69, ¶ 31.

       Under the doctrine of respondeat superior, “a ‘master’ who has the requisite degree

of control or right of control over the physical conduct of a ‘servant” in the performance of

the master’s business will be held vicariously liable.” Kerl v. Dennis Rasmussen, Inc., 2004

WI 86, ¶ 27, 273 Wis. 2d 106, 122-23, 682 N.W.2d 328, 336. The doctrine is most often

applied in the context of an employer-employee relationship, e.g., James Cape & Sons Co.

ex rel. Polsky v. Streu Construstion Co., 2009 WI App 144, ¶ 9, 321 Wis. 2d 522, 529, 775

N.W.2d 277, 280, but that is not necessarily required if the defendant at issue otherwise has



                                              21
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 22 of 27




the requisite degree of control. Petzel v. Valley Orthopedics Ltd., 2009 WI App 106, ¶ 18,

320 Wis. 2d 621, 634, 770 N.W.2d 787, 793.

       Considering plaintiff’s version of the events, a reasonable jury could find that a

reasonable officer would recognize that the level of force exerted by the officers in arresting

plaintiff created an unreasonable risk of injury to plaintiff, causing him severe physical

injuries. In addition, because the officer defendants may be liable, the county also may be

held liable under the theory of respondeat superior. Figgs v. City of Milwaukee, 121 Wis.2d

44, 357 N.W.2d 548, 551 (Wis.1984) (holding “cities and other governmental units can be

held liable in damages for the negligence of their employees under the doctrine of respondeat

superior”). (I note that plaintiff seeks to hold both the county and the sheriff’s office

vicariously liable for the officers’ alleged negligence. Dkt. #67 at 35-36. However, the

Court of Appeals for the Seventh Circuit has held that a Wisconsin sheriff’s department “is

not a legal entity separable from the county government which it serves and is therefore, not

subject to suit.” Whiting, 382 F.3d at 704 (citing Buchanan v. City of Kenosha, 57 F. Supp.

2d 675, 679 (E.D. Wis.1999) (holding county district attorney’s office not suable entity).

Therefore, the court will regard defendant Oneida County Sheriff’s Department as identical

to defendant Oneida County for the purposes of vicarious liability regarding plaintiff’s state

law claims.)

       In addition to challenging plaintiff’s negligence claims on the merits, defendants

contend that they are entitled to summary judgment because Wisconsin’s discretionary

immunity statute, Wis. Stat. § 893.80(4), bars suit against government subdivisions and



                                              22
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 23 of 27




public employees “for acts done in the exercise of legislative, quasi-legislative, judicial, or

quasi-judicial functions.” Police decisions surrounding the arrest and detention of a suspect,

including the use of force, are discretionary acts for which immunity is afforded under Wis.

Stat. § 893.80(4). Sheridan v. City of Janesville, 164 Wis. 2d 420, 427-28, 474 N.W.2d

799, 802 (Ct. App. 1991) (decisions regarding “whether [an arrestee] should be searched,

handcuffed, [or] subjected to force during execution of the arrest” are decisions involving the

exercise of discretion); Wilson v. City of Milwaukee, 138 F. Supp. 2d 1126, 1131 (E.D. Wis.

2001); Burnley v. Village of Brown Deer, No. 19-cv-364-jps, 2020 WL 620014, at *8 (E.D.

Wis. Feb. 10, 2020).

       Plaintiff argues that the exception for “malicious, willful and intentional” conduct

permits his negligence claims to go forward. Willow Creek Ranch, L.L.C. v. Town of Shelby,

2000 WI 56, ¶ 26, 235 Wis. 2d 409, 425, 611 N.W.2d 693, 700 (recognizing four

exceptions to government immunity statute). I agree with plaintiff, while acknowledging

that there is some question in the case law whether the exception applies to negligence

claims, for which intent is not an element. At least one court has concluded that the

exception does not apply to negligence claims, even if the plaintiff has alleged malicious and

intentional conduct. Wilson v. City of Milwaukee, 138 F. Supp. 2d 1126, 1133 (E.D. Wis.

2001). See also Sheridan, 164 Wis. 2d at 428 (applying immunity to bar negligence claim

allegedly based on malicious and intentional conduct, without discussing exception for

malicious, willful and intentional acts). However, other courts have concluded in more

recent cases that this immunity exception can apply to negligence claims if there is evidence



                                              23
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 24 of 27




that the conduct was malicious, willful and intentional. Gordon v. Cross, No. 18-cv-176-

wmc, dkt. #96 at 1; Estate of Fiebrink by Cade v. Armor Correctional Health Services, Inc.,

No. 18-cv-832-jps, 2019 WL 1980625, at *13 (E.D. Wis. May 3, 2019); Campbell v. Brown

County, 2006 WL 1207833, at *5 (E.D. Wis. May 2, 2006); Brown v. City of Milwaukee,

288 F. Supp. 2d 962, 984 (E.D. Wis. 2003). I find these cases more persuasive because I

agree that immunity attaches to particular conduct and should not depend on the legal

theory on which a plaintiff relies. See C.L. v. Olson, 143 Wis. 2d 701, 716, 422 N.W.2d

614, 619 (1988) (“[I]t is the nature of the specific act upon which liability is based, as

opposed to the categorization of the general duties of a public officer, which is determinative

of whether an officer is immune from liability.”).

       “‘Malice’ means ‘[t]he intent, without justification or excuse, to commit a wrongful

act.’” Brown, 288 F. Supp. 2d at 984 (quoting Black’s Law Dictionary 968 (7th ed. 1999)).

“‘Reckless disregard of the law or a person’s legal rights’ can also constitute malice.” Id. In

his amended complaint, plaintiff alleges that defendants acted intentionally, willfully and

maliciously. E.g., dkt. #21 at ¶¶ 25, 60, 61. A reasonable jury could find from plaintiff’s

version of events that the officers’ use of force against plaintiff was not only negligent, but

malicious, willful and intentional. Therefore, I conclude that defendants are not entitled to

summary judgment on the ground that discretionary immunity bars plaintiff’s negligence

claims against them. However, to succeed on his negligence claims against defendants at

trial, plaintiff must show that the discretionary immunity exception for “malicious, willful

and intentional” conduct applies in his case.



                                              24
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 25 of 27




2. Battery

       Defendants contend that plaintiff’s battery claims must be dismissed because he cited

the statute for criminal battery, Wis. Stat. §§ 940.19, and not the intentional tort of battery

in his amended complaint. Dkt. #21 at ¶ 48. However, the fact that plaintiff cited the

wrong statute does not require dismissal of his claims.         Johnson v. City of Shelby,

Mississippi, 574 U.S. 10, 11 (2014) (“Federal pleading rules . . . do not countenance

dismissal of a complaint for imperfect statement of the legal theory supporting the claim

asserted.”); Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (“[W]e have stated

repeatedly (and frequently) that a complaint need not plead legal theories, which can be

learned during discovery.”). Plaintiff’s allegation that the officers intentionally inflicted

“either bodily harm, substantial bodily harm, and/or great bodily harm,” dkt. #21 at ¶ 48,

was sufficient to put defendants on notice that plaintiff was suing them for the intentional

tort of battery.

       The elements of civil battery include: (1) the unlawful use of force or violence upon

another; (2) the intentional direction of such force or violence at the person of another; and

(3) the sustaining of bodily harm by the person against whom such force or violence is

directed. Michelle T. by Sumpter v. Crozier, 173 Wis. 2d 681, 685, 495 N.W.2d 327, 329

(1993). Officers may be held liable for the intentional tort of battery if they use more force

than necessary in making an arrest. Brown, 288 F. Supp. 2d at 984 (citing Kofler v.

Florence, 216 Wis.2d 41, 45, 573 N .W.2d 568 (Ct. App. 1997)); Wirsing v. Krzeminski,

61 Wis.2d 513, 213 N.W.2d 37 (1973); Schulze v. Kleeber, 10 Wis.2d 540, 545, 103



                                              25
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 26 of 27




N.W.2d 560, 564 (1960). Plaintiff has presented evidence that the defendants used enough

force to cause him to suffer physical injury. In addition, considering plaintiff’s version of

events, a reasonable jury could conclude that the officers used more force than necessary and

that their conduct was intentional.

       However, plaintiff may not sue the county or sheriff’s office under the theory of

respondeat superior. Governmental entities are immune from liability for the intentional

torts of their officers. Wis. Stat. § 893.80(4); Voie v. Flood, 589 F. Supp. 746, 750 (W.D.

Wis. 1984). Because battery is an intentional tort, Baranowski v. City of Milwaukee, 70

Wis. 2d 684, 688, 235 N.W.2d 279, 281 (1975); Salerno v. City of Racine, 62 Wis. 2d 243,

245, 214 N.W.2d 446, 447 (1974), defendants Oneida County and Oneida County Sheriff’s

Office are entitled to summary judgment with respect to plaintiff’s respondeat superior

claims against them.



                                    E. Punitive Damages

       Repeating their contention that plaintiff has not presented any evidence that the

officers’ alleged misconduct was intentional, willful or malicious, defendants make a cursory

argument that plaintiff is not entitled to an award of punitive damages under § 1983 and he

is subject to the $50,000 damages cap in Wis. Stat. § 893.80(3). As explained above, I

conclude that a reasonable jury could conclude from plaintiff’s version of events that the

officers’ use of force on plaintiff was malicious, willful and intentional.

       Wisconsin caps damages for unlawful acts, other than intentional torts, committed



                                              26
      Case: 3:19-cv-00574-wmc Document #: 75 Filed: 12/17/20 Page 27 of 27




by government agencies or their employees. Petkus v. Richland County, Wisconsin, 767

F.3d 647, 653 (7th Cir. 2014). Therefore the cap is applicable to plaintiff’s state law

negligence claim. However, as plaintiff points out, the court of appeals made clear in Petkus

that a $133,840 damage award for the county’s negligence “was the indivisible consequence

of the violation of the Fourth Amendment and the violation of state law.” Id. (“Had there

been no violation of state law but only of the Fourth Amendment, the damage to Petkus

would have been the same, and likewise had there been a violation only of state law.”).

Therefore, to the extent that defendants are arguing that the statutory cap limits the

damages for all of their claims to $50,000, they are incorrect.



                                          ORDER

       IT IS ORDERED that the motion for summary judgment filed by defendants Oneida

County, Oneida County Sheriff’s Office, Stetson Grant, Christopher Coniglio, Timothy

Johnson and Michael Baran, dkt. #46, is GRANTED with respect to plaintiff Mark Geboy’s

federal claims and state law battery claims against Oneida County and Oneida County

Sheriff’s Office, and those claims are DISMISSED. The motion is DENIED in all other

respects.

       Entered this 17th day of December, 2020.


                                          BY THE COURT:
                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge

                                             27
